Name: Council Regulation (EEC) No 1910/87 of 2 July 1987 fixing the monthly price increases for paddy rice and husked rice for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3.7 . 87 Official Journal of the European Communities No L 182/55 COUNCIL REGULATION (EEC) No 1910/87 of 2 July 1987 fixing the monthly price increases for paddy rice and husked rice for the 1987/88 marketing year THE;COUNCIL OF THE- EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1987 / 88 marketing year, the amount of each of the monthly - increases provided for in Article 7 ( 1 ) of Regulation (EEC) No 1418 /76 is :  3,14 ECU per tonne for the intervention price ,  3,93 ECU, per tonne for the target price . 2 . The monthly increases apply to the intervention price from 1 January 1988 to 1 July 1988 , the price thus obtained for July 1988 remaining valid until 31 August 1988 . The monthly increases apply to the target price from 1 October 1987 to 1 July 1988 , the price thus obtained for the month of July 1988 remaining valid until 31 August 1988 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1987 . Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (*), as last amended by Regulation (EEC) No 1907/ 87 (2), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission (3), Whereas , when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed , account should be taken of the storage costs and financing charges for storing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market requirements , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN 0) OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2) See page 51 of this Official Journal . (') OJ No C 89 , 3 . 4 . 1987 , p. 14 .